Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 01/12/2021; claims 22-27 have been added; claims 3-4 and 16-20 were cancelled; claim 1 has been amended; and claims 1, 15, and 21 are independent claims.  Claims 1-2, 5-10, 11, 12-15, and 21-27 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
In attempt to accelerate the process of prosecution, on March 22nd 2021, the Examiner has contacted the applicant’s representative (Mr. BLASIAK, GEORGE, Reg. No.: 37283) to discuss possible amendments to move the case forward. However, the examiner and the applicant’s representative could not come up with an agreement.
	Applicants’ arguments, filed on 01/12/2021, with respect to the amended claim 1 (Remark, pages 17-23).  Applicants’ arguments have been fully considered but are moot in view of the new ground(s) of rejection.
Applicants’ arguments, filed on 01/12/2021, with respect to the limitation have been fully considered but they are not persuasive.  
a. Applicants argue: Lecue does not discloses “an edge weight score indicating an ability of individual specified on a lower order node …” (Applicant Remarks/ ; “generating a prioritized list of individuals to provide assistance to certain user in respect to the certain task based on the populated edge weight scores for the edges” (Applicant Remarks/Arguments, page 28); There is no motivation to combine Lecue into Brave to achieve the particular recited claim elements of “wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges, wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user; wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task.” (Applicant Remarks/Arguments, pages 29-32).
          The examiner disagrees with the applicants. The examiner respectfully submits that the combination of Brave and Lecue does disclose the aforementioned limitations as the following:
Brave discloses establishing a relationship graph for a certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes (Brave: abstract; relationship graph; 0003), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship), wherein (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task (Brave: abstract; assigning a score to each relationship edge; fig. 1A; pars. 0044, 0047-0048, 0050-0051).
Lecure discloses generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges (Lecue: par. 0002, ... ….The one or more processors rank the list of schedules based on the one or more category scores.  The one or more processors may select a schedule, from the ranked list of schedules, based on the one or more category scores; par. 0087); and 
providing one or more output based on the prioritized list (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.). 
             It is clear that the combination of Brave and Lecure as a whole does teach the aforementioned limitations. 
    In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lecue with the method and system of Brave, wherein generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges; providing one or more output based on the prioritized list, wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score to provide users with means for providing to receive a user preference data and a company preference data, which is associated with the bookable items, and hence ensures conserving the processing resources by using the natural language processing to improve the quality and the accuracy of the schedules and improves the overall system performance due to the efficient and effective allocation of the resources (Lecue: par. 0013).
For the above reasons, examiner believed that rejection of the last office action was proper.
Applicants’ arguments, filed on 01/12/2021, with respect to the limitation have been fully considered but they are not persuasive. 
“an edge weight score indicating an ability of individual specified on a lower order node …” (Applicant Remarks/ Arguments, page 35); “generating a prioritized list of individuals to provide assistance to certain user in respect to the certain task based on the populated edge weight scores for the edges” (Applicant Remarks/Arguments, pages 35-36); There is no motivation to combine Lecue into Brave to achieve the particular recited claim elements of “wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges, wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user; wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task.” (Applicant Remarks/Arguments, pages 36-39).
     The examiner disagrees with the applicants. The examiner respectfully submits that the combination of Brave and Lecue does disclose the aforementioned limitations as the following:
establishing a relationship graph for a certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes (Brave: abstract; relationship graph; 0003), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task (Brave: abstract; assigning a score to each relationship edge; fig. 1A; pars. 0044, 0047-0048, 0050-0051).
Lecure discloses generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges (Lecue: par. 0002, ... ….The one or more processors rank the list of schedules based on the one or more category scores.  The one or more processors may select a schedule, from the ranked list of schedules, based on the one or more category scores; par. 0087); and 
providing one or more output based on the prioritized list (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.). 
             It is clear that the combination of Brave and Lecure as a whole does teach the aforementioned limitations. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lecue with the method and system of Brave, wherein generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges; providing one or more output based on the prioritized list, wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score to provide users with means for providing to receive a user preference data and a company preference data, which is associated with the bookable items, and hence ensures conserving the processing resources by using the natural language processing to improve the quality and the accuracy of the schedules and improves the overall system performance due to the efficient and effective allocation of the resources (Lecue: par. 0013).
For the above reasons, examiner believed that rejection of the last office action was proper.
Applicant's arguments, filed on 01/12/2021, with respect to the 35 U.S.C. § 101 rejection of claims 21 and 2-10 (Applicant Remarks/Arguments, pages 40-62). Applicants’ arguments have been fully considered. The 35 U.S.C. § 101 rejection of claims 21 and 2-10 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1, 11, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Williams et al.  (“Williams,” US 2005/0105712, published May 19, 2005).
Regarding claim 1, Zhang discloses a method comprising:
 initiating a request to provide assistance to a certain user (Zhang: par. 0007,  … social network services are an extremely useful tool when performing certain tasks.  For example, many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics….  when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…);
 (Zhang par. 0007: …social network services are an extremely useful tool when performing certain tasks.  For example, many people use social network services to search for, and/or browse, member profiles that exhibit various desired characteristics.  … when someone needs to hire a person employed in a particular profession (e.g., a general contractor, a doctor, a lawyer, a landscaper, a plumber, an investment banker, and so forth), that person may turn to a social network service to identify persons who possess the requisite skills and qualifications…);
 establishing, based on identified socially connected individuals who are socially connected to the certain as identified by the examining, a relationship graph for the certain user (Zhang: fig. 4,  par. 0004; Many social network services utilize a social graph to facilitate electronic communications and the sharing of information between its users or members.  For instance, the relationship between two members of a social network service, as defined in the social graph of the social network service, may determine the access and sharing privileges that exist between the two members.  As such, the social graph in use by a social network service may determine the manner in which two members of the social network service can interact with one another via the various communication and sharing mechanisms supported by the social network service), the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes specifying individuals of the identified socially connected individuals of the certain user as identified by the examining (Zhang: Fig. 4,  par. 0058), wherein the primary node and at least one lower order node of the plurality of lower order (Zhang: Fig. 4, John Doe,  Jane Smith, par. 0058, .. The graph contains edges connecting nodes representing entities of either the same or different types.  For example, there is an edge 54 connecting John Doe with Jane Smith, reflecting the fact that John and Jane are directly connected to each other.  This edge 54 may be assigned an edge score or weight indicating the strength of the connection between John and Jane; See also fig. 5, par. 0033, 0061, 0063), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Zhang: Fig. 4, pars. 0058, fig. 5, par. 0033, par 0063);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task (Zhang par. 0033, par. 0034, when a user is performing a particular task, the social network service (e.g., specifically, the pathfinder module) will perform an algorithmic process to analyze the social graph and to identify the connection paths that connect a user (e.g., the person performing the task) or some entity specified by the user and on whose behalf the user may be acting, with another member of the social network service.  The connection path or paths that are determined to be strongest, or most relevant, with respect to the particular task being performed, are then visually presented to the user, providing the user with important contextual information for completing the task.  For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task), wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository, the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task (Zhang: pars. 0044-0045, 0064, …  For example, an application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service);
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges of the relationship graph having the primary node that specifies the certain user, which edges indicate an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a the certain task (Zhang par. 0035, For example, with some embodiments, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented.  In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  With some embodiments, a visual representation of several independent connection paths may be presented); and
(Zhang par. 0035, …In any case, once the various connection paths connecting a user or some user-specified entity to a target member have been identified and ordered or ranked by path score, a visual representation of the connection path having the highest path score may be presented to the user.  With some embodiments, a visual representation of several independent connection paths may be presented).
Zhang discloses wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository as recited above but does not explicitly disclose with respect to an historical task having the topic classifier that specify the certain topic; and the method includes in response to the initiating subjecting text based data to natural language processing to extract a topic classifier that specifies a certain task topic for a certain task to be performed for the certain user.
However, in an analogous art, Williams discloses machine learning, wherein natural language processing to extract a topic classifier that specifies a certain task topic for a certain task to be performed for the certain user (Williams: pars. 0007, par. 0054: Natural language processing technology based on concepts or meaning, such as the technology described in U.S.  Pat.  No. 6,401,061, incorporated by reference in its entirety, can be leveraged to intelligently interact with information based on the information's meaning, or semantic context, rather than on its literal wording.  A system can then be built for managing communications, for example, communications in which a user poses a question, and the system provides a reply.  Such a system is highly effective, user-friendly, and fault-tolerant because it automatically extracts the key concepts from the user query independently of the literal wording.  The concept recognition engine (of the kind described in U.S.  Pat.  No. 6,401,061) enables the formation of appropriate responses based on what customers are asking for when they engage the underlying system in conversation over voice or text-based communication channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams with the method and system of Zhang, wherein the method includes in response to the initiating subjecting text based data to natural language processing to extract a topic classifier that specifies a certain task topic for a certain task to be performed for the certain user; wherein the populating includes using historical task data of at least one connected individual of the identified socially connected individuals stored in a data repository, the historical task data specifying an attribute of performance by the at least one connected individual with respect to an historical task having the topic classifier that specifies the certain task topic to provide users with means for effectively improving the automated response capabilities of the response system that delivers good customer service without obstacles (Williams: abstract).
Regarding claim 11, the combination of Zhang and Williams teaches the method of claim 1.  The combination of Zhang and Williams teaches wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data and based on examining automatically performing the establishing, the generating and the providing (Zhang par. 0035; Williams: pars. 0007, 0054)
Regarding claim 24, the combination of Zhang and Williams discloses the method of claim 1. The combination of Zhang and Williams further discloses wherein the certain task is arbitrarily defined by text based data input into a computing node by the certain user for initiating the request (Zhang: par. 0033, 0034;Williams: pars. 0007, par. 0054: Natural language processing technology based on concepts or meaning, such as the technology described in U.S.  Pat.  No. 6,401,061, incorporated by reference in its entirety, can be leveraged to intelligently interact with information based on the information's meaning, or semantic context, rather than on its literal wording.  A system can then be built for managing communications, for example, communications in which a user poses a question, and the system provides a reply.  Such a system is highly effective, user-friendly, and fault-tolerant because it automatically extracts the key concepts from the user query independently of the literal wording.  The concept recognition engine (of the kind described in U.S.  Pat.  No. 6,401,061) enables the formation of appropriate responses based on what customers are asking for when they engage the underlying system in conversation over voice or text-based communication channels), wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data input into a computing node by the certain user for whom the request to provide assistance is initiated (Zhang: par. 0033, par. 0034, when a user is performing a particular task, the social network service (e.g., specifically, the pathfinder module) will perform an algorithmic process to analyze the social graph and to identify the connection paths that connect a user (e.g., the person performing the task) or some entity specified by the user and on whose behalf the user may be acting, with another member of the social network service.  The connection path or paths that are determined to be strongest, or most relevant, with respect to the particular task being performed, are then visually presented to the user, providing the user with important contextual information for completing the task.  For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task).
Regarding claim 25, the combination of Zhang and Williams discloses the method of claim 1. The combination of Zhang and Williams wherein the initiating the request to provide assistance to the certain user is performed in response to subjecting text based data received from a newsfeed system to the natural language processing to extract the topic classifier that specifies the certain task topic for a certain task to be performed for a certain user (Zhang: par. 0033, par. 0034, when a user is performing a particular task, the social network service (e.g., specifically, the pathfinder module) will perform an algorithmic process to analyze the social graph and to identify the connection paths that connect a user (e.g., the person performing the task) or some entity specified by the user and on whose behalf the user may be acting, with another member of the social network service.  The connection path or paths that are determined to be strongest, or most relevant, with respect to the particular task being performed, are then visually presented to the user, providing the user with important contextual information for completing the task.  For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task; Williams: pars. 0007, 0054, Natural language processing technology based on concepts or meaning, such as the technology described in U.S.  Pat.  No. 6,401,061, incorporated by reference in its entirety, can be leveraged to intelligently interact with information based on the information's meaning, or semantic context, rather than on its literal wording.  A system can then be built for managing communications, for example, communications in which a user poses a question, and the system provides a reply.  Such a system is highly effective, user-friendly, and fault-tolerant because it automatically extracts the key concepts from the user query independently of the literal wording.  The concept recognition engine (of the kind described in U.S.  Pat.  No. 6,401,061) enables the formation of appropriate responses based on what customers are asking for when they engage the underlying system in conversation over voice or text-based communication channels), wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data received from the newsfeed system (Zhang: par. 0033, par. 0034; Williams: pars. 0007, par. 0054).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Williams et al.  (“Williams,” US 2005/0105712, published May 19, 2005) further in view of Jayaraman et al. (“Jayaraman,” US 2018/0322462, filed Aug. 10, 2017), and Meyerzon et al. (“Meyerzon.
Regarding claim 22, the combination of Zhang and Williams teaches the method of claim 1.  The combination of Zhang and Williams further discloses, wherein the method includes activating a natural language processing (NLP) process for examining newsfeed data and based on examining automatically performing the establishing, the generating and the providing (Zhang: pars. 0033, 0034, when a user is performing a particular task, the social network service (e.g., specifically, the pathfinder module) will perform an algorithmic process to analyze the social graph and to identify the connection paths that connect a user (e.g., the person performing the task) or some entity specified by the user and on whose behalf the user may be acting, with another member of the social network service.  The connection path or paths that are determined to be strongest, or most relevant, with respect to the particular task being performed, are then visually presented to the user, providing the user with important contextual information for completing the task.  For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task; Williams: pars. 0007, par. 0054: Natural language processing technology based on concepts or meaning, such as the technology described in U.S.  Pat.  No. 6,401,061, incorporated by reference in its entirety, can be leveraged to intelligently interact with information based on the information's meaning, or semantic context, rather than on its literal wording.  A system can then be built for managing communications, for example, communications in which a user poses a question, and the system provides a reply.  Such a system is highly effective, user-friendly, and fault-tolerant because it automatically extracts the key concepts from the user query independently of the literal wording.  The concept recognition engine (of the kind described in U.S.  Pat.  No. 6,401,061) enables the formation of appropriate responses based on what customers are asking for when they engage the underlying system in conversation over voice or text-based communication channels), wherein the populating includes examining historical task information respecting one or more previously performed task (Zhang: pars. 0044-0045, 0064, …  For example, an application that identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service), wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor (Zhang par. 0033, par. 0034).
The combination of Zhang and Williams discloses wherein the examining historical task information respecting one or more previously performed task but does not explicitly disclose performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task.
However, in an analogous art, Jayaraman teaches model building architecture and smart routing of work items, wherein the examining historical task information respecting one or more previously performed task includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task (Jayaraman: par. 0021, In one embodiment, machine learning techniques are used.  For example, historical data may be collected, processed, and organized into a predictive model.  The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields of the incident report.  Routing of a work item may also be enhanced by identifying similar previous work items and "smart routing" a new work item based on information from historical and successfully completed work items.  Further, each model may be different for each customer because each customer has different data sets as input to model creation.  More details of using historical data and applied machine learning techniques to automatically predict values for incident report fields and smart routing are explained below with reference to FIGS. 3-4.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaraman with the method and system Zhang and Williams, wherein the examining historical task information respecting one or more previously performed task includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task to provide users with means for the system improves accuracy and acceptability of certain required fields in the incident report by utilizing machine learning and prediction techniques to supply proposed values rather than providing a generic default value, so that availability can be enhanced by allowing upgrading of training service to latest release without causing production instance downtime (Jayaraman: pars. 0028, 0039).
.
However, Meyerzon teaches computerized content recommendation based on container interactions, wherein the one or more output is a communication to initiate a machine process, the machine process including examining data provided bv one or more sensor to monitor performance of the certain task (Meyerzon: par. 0025, voice input device, touch input device, gestural input device; pars. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meyerzon with the method and system of Zhang, Williams, and Jayaraman, wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task to provide user with means for the system has one or more processors and a memory that stores one or more modules that are executable by the one or more processors to cause the system to perform different operations, and thus ensures simple and efficient computerized content recommendation (Meyerzon: pars. 0003-0004).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Williams et al.  (“Williams,” US 2005/0105712, published May 19, 2005), further in view of Falso et al. (“Falso,.
Regarding claim 23, the combination of Zhang and Williams discloses the method of claim 1.  The combination of Zhang and Williams discloses the prioritized list of individuals to provide assistance to the certain user and storing prioritized list and relationship graph in data repository as recited above but does not explicitly disclose monitoring performance, using one or more sensor, of the certain task by a selected individual selected from the prioritized list of individuals, in response to the monitoring, storing result data in the data repository specifying a result of the selected user performing the certain task wherein the method includes updating the relationship graph using the result data to provide an updated relationship graph, and generating, using the updated relationship graph, a second prioritized list of individuals to provide assistance to the certain user in respect to a subsequent task.
However, in an analogous art, Falso discloses a method and system for managing contractual risk, wherein monitoring performance, using one or more sensor, of the certain task by a selected individual selected from list of individuals (Falso: par. 0032, an authorized individual would select the appropriate option of the approver list (e.g., their name or position) and then select the save button), in response to the monitoring, storing result data in the data repository specifying a result of the selected user performing the certain task (Falso: par. 0032, an authorized individual would select the appropriate option of the approver list (e.g., their name or position) and then select the save button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Falso with the method and system of Zhang and Williams, wherein monitoring performance, using one (Faslo: pars. 0003-0005).
Although Zhang and Williams do not explicitly disclose generating, using the updated relationship graph, a second prioritized list of individuals to provide assistance to the certain user in respect to a subsequent task. However, this additional feature above can be easily derived from the combination of Zhang and Williams (Zhang par. 0035; Williams: par. 0007)

.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Williams et al.  (“Williams,” US 2005/0105712, published May 19, 2005), further in view of Moore et al. (“Moore,” US 2015/0278960, published Oct. 1, 2015).
Regarding claim 26, the combination of Zhang and Williams discloses the method of claim 1. The combination of Zhang and Williams discloses the relationship graph, (b2) wherein  the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance  but does not explicitly disclose identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing.
However, in an analogous art, Moore discloses identifying and suggesting companies with employment opportunities within a social network, wherein disclose identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing (Moore: par. 0048, data storage 233, which stores social graph data 240 for particular users (related to the social graph 108 shown FIG. 1) and any information received from any of the other sources identified above ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moore with the method and system of Zhang and Williams, wherein identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing, wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task includes using data of the pre-stored relationship (Moore: abstract, par. 0046).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang,” US 2015/0254371, published Sep. 10, 2015) in view of Williams et al.  (“Williams,” US 2005/0105712, published May 19, 2005), further in view of Falso et al. (“Falso,” US 2003/0125965, published Jul. 3, 2003), and Moore et al. (“Moore,” US 2015/0278960, published Oct. 1, 2015).
Regarding claim 27, the combination of Zhang and Williams teaches the method of claim 1.  The combination of Zhang and Williams discloses the prioritized list of individuals to provide assistance to the certain user and storing prioritized list and relationship graph in data repository as recited above. The combination of Zhang and Williams further disclose wherein the certain task is arbitrarily defined by text based data input into a computing node by the certain user for initiating the request (Zhang: par. 0033, 0034;Williams: pars. 0007, par. 0054: Natural language processing technology based on concepts or meaning, such as the technology described in U.S.  Pat.  No. 6,401,061, incorporated by reference in its entirety, can be leveraged to intelligently interact with information based on the information's meaning, or semantic context, rather than on its literal wording.  A system can then be built for managing communications, for example, communications in which a user poses a question, and the system provides a reply.  Such a system is highly effective, user-friendly, and fault-tolerant because it automatically extracts the key concepts from the user query independently of the literal wording.  The concept recognition engine (of the kind described in U.S.  Pat.  No. 6,401,061) enables the formation of appropriate responses based on what customers are asking for when they engage the underlying system in conversation over voice or text-based communication channels), wherein the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task is performed in dependence on the text based data input into a computing node by the certain user for whom the request to provide assistance is initiated (Zhang: par. 0033, par. 0034, when a user is performing a particular task, the social network service (e.g., specifically, the pathfinder module) will perform an algorithmic process to analyze the social graph and to identify the connection paths that connect a user (e.g., the person performing the task) or some entity specified by the user and on whose behalf the user may be acting, with another member of the social network service.  The connection path or paths that are determined to be strongest, or most relevant, with respect to the particular task being performed, are then visually presented to the user, providing the user with important contextual information for completing the task.  For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task)  but does not explicitly disclose monitoring performance, using one or more sensor, of the certain task by a selected individual selected from the prioritized list of individuals, in response to the monitoring, storing result data in the data repository specifying a result of the selected user 
However, in an analogous art, Falso discloses a method and system for managing contractual risk, wherein monitoring performance, using one or more sensor, of the certain task by a selected individual selected from the list of individuals (Falso: par. 0032, an authorized individual would select the appropriate option of the approver list (e.g., their name or position) and then select the save button), in response to the monitoring, storing result data in the data repository specifying a result of the selected user performing the certain task (Falso: par. 0032, an authorized individual would select the appropriate option of the approver list (e.g., their name or position) and then select the save button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Falso with the method and system of Zhang and Williams, wherein monitoring performance, using one or more sensor, of the certain task by a selected individual selected from the prioritized list of individuals to provide assistance to the certain user, wherein the method includes, in response to the monitoring, storing result data in the data repository specifying a result of the selected user performing the certain task wherein the method includes updating the relationship graph using the result data to provide an updated relationship graph to provide users with means for an updated relationship graph to provide users with a means for automates process of assessing risk of proposed contracts and projects.  (Faslo: pars. 0003-0005).
Although Zhang and Williams do not explicitly disclose generating, using the updated relationship graph, a second prioritized list of individuals to provide assistance to the certain user in respect to a subsequent task. However, this additional feature above can be easily derived from the combination of Zhang and Williams (Zhang par. 0035; Williams: par. 0007).
The combination of Zhang and Williams discloses the relationship graph, wherein  the populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to the certain task includes using data of the relationship graph stored in the data repository as recited above but does not explicitly disclose identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing.
However, in an analogous art, Moore discloses identifying and suggesting companies with employment opportunities within a social network, wherein disclose identifying within the data repository a pre-stored relationship graph for another user that specifies within a node of the pre-stored relationship graph a particular individual in common with a certain individual specified within a node of the relationship graph subject to the establishing (Moore: par. 0048, data storage 233, which stores social graph data 240 for particular users (related to the social graph 108 shown FIG. 1) and any information received from any of the other sources identified above ).
(Moore: abstract, par. 0046).
Claim 21, 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016).
Regarding claim 21, Brave discloses a method comprising:
 establishing a relationship graph for a certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes (Brave: abstract; relationship graph; par. 0003), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050), 
 wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task (Brave: abstract; assigning a score to each relationship edge; fig. 1A; pars. 0044, 0047-0048, 0050-0051, Other examples of interactions may include making a phone call, sending a text message, connecting to or following someone on a social network or other application, sending physical mail, or any other interaction or connection in the physical or online spheres);
Brave does not explicitly disclose generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges; and providing one or more output based on the prioritized list.
However, Lecue discloses adaptive logistics platform for generating and updating schedules using natural language processing, wherein
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges (Lecue: par. 0002, ... ….The one or more processors rank the list of schedules based on the one or more category scores.  The one or more processors may select a schedule, from the ranked list of schedules, based on the one or more category scores; par. 0087); and 
providing one or more output based on the prioritized list (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lecue with the method and system of Brave, wherein generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges; and providing one or more output based on the prioritized list to provide users with means for providing to receive a user preference data and a company preference data, which is associated with the bookable items, and hence ensures conserving the processing resources by using the natural language processing to improve the quality and the accuracy of the schedules and improves the overall system performance due to the efficient and effective allocation of the resources (Lecue: par. 0013).
Regarding claim 2, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further teaches wherein the method includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score (Lecue: par. 0020,… the ranked list of schedules is displayed on an interface of the device ..). 
Regarding claim 10, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further discloses wherein the populating includes establishing a relationship graph for each of the first through Nth users, the first through Nth users being other than the certain user, wherein the relationship graph for each of the first through Nth users includes a primary node that connects to a set of secondary nodes by a set of edges, the primary node specifying a user of the first through Nth user and the set of secondary nodes specifying a set of individuals socially connected to the user specified by the primary node (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship),  the set of edges indicating an ability of respective individuals of the set of individuals to provide assistance to the user specified by the primary node in respect to the certain task (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship), aggregating relationship graphs for each of the first through Nth users to provide an aggregated relationship graph (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050); and processing edge weights of the aggregated relationship graph for determining an edge weight of the edge weight scores (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050). 
Regarding claim 12, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further disclose wherein the method includes performing the establishing, the generating and the providing based on task (Lecue: par. 0002, ... The one or more processors may generated a list of schedules based on the user preference data, the company preference data, and the external preference data….The one or more processors rank the list of schedules based on the one or more category scores.  The one or more processors may select a schedule, from the ranked list of schedules, based on the one or more category scores; par. 0087), wherein the task assistance request is manually initiated by the certain user using a displayed user interface displayed on the display of a computer device of the certain user (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Jayaraman et al. (“Jayaraman,” US 2018/0322462, filed Aug. 10, 2017). 
Regarding claim 9, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further discloses wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor as recite above. Brave and Lecue do not explicitly disclose wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor, and wherein the examining historical task information respecting one or more previously performed task includes for 
However, in an analogous art, Jayaraman teaches model building architecture and smart routing of work items, wherein
examining historical task information respecting one or more previously performed task (Jayaraman: par. 0021, In one embodiment, machine learning techniques are used.  For example, historical data may be collected, processed, and organized into a predictive model.  The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields of the incident report.  Routing of a work item may also be enhanced by identifying similar previous work items and "smart routing" a new work item based on information from historical and successfully completed work items.  Further, each model may be different for each customer because each customer has different data sets as input to model creation.  More details of using historical data and applied machine learning techniques to automatically predict values for incident report fields and smart routing are explained below with reference to FIGS. 3-4), wherein the examining historical task information respecting one or more previously performed task includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task (Jayaraman: par. 0021, In one embodiment, machine learning techniques are used.  For example, historical data may be collected, processed, and organized into a predictive model.  The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields of the incident report.  Routing of a work item may also be enhanced by identifying similar previous work items and "smart routing" a new work item based on information from historical and successfully completed work items.  Further, each model may be different for each customer because each customer has different data sets as input to model creation.  More details of using historical data and applied machine learning techniques to automatically predict values for incident report fields and smart routing are explained below with reference to FIGS. 3-4.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaraman with the method and system of Brave and Lecue, wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor, and wherein the examining historical task information respecting one or more previously performed task includes for performing the applying identifying a successfully performed one or more task in common with the certain task and performing the applying based on at least one factor resulting in selection of one or more task assisting individual in the successfully performed one or more task to provide users with means for the system improves accuracy and acceptability of certain required fields in the incident report by utilizing machine learning and prediction techniques to supply proposed values rather than providing a generic default value, so (Jayaraman: pars. 0028, 0039).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Meyerzon et al. (“Meyerzon,” US 20170269798, filed Mar. 21, 2016).
Regarding claim 5, the combination of Brave and Lecue teaches the method of claim 21, The combination of Brave and Lecue further teaches wherein the one or more output is a communication to initiate a machine process wherein the one or more output is a communication to initiate a machine process (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.).  Brave and Lecue do not explicitly disclose the machine process including examining data provided by one or more sensor to monitor performance of the certain task.
However, Meyerzon teaches computerized content recommendation based on container interactions, wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task (Meyerzon: par. 0025, voice input device, touch input device, gestural input device; pars. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meyerzon with the method and system of Brave and Lecue, wherein the machine process including (Meyerzon: pars. 0003-0004).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Stern et al. (“Stern,” US 2015/0210287, published Apr. 30, 2015),
Regarding claim 6, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further discloses, wherein the populating for edges of the plurality of edges an edge weight score as recited above but does not explicitly wherein the populating includes examining historical task information respecting one or more previously performed task, wherein a set of weighted factors ,wherein one of the factors is a success factor, and wherein the examining historical task information respecting one or more previously performed task includes for determination of the success factor examining past success data for an individual in the performance of a prior task in common with the certain task.
However, in an analogous art, Stern teaches system and method for managing models for embedding speech and language processing, wherein the populating includes examining historical task information respecting one or more previously performed task, wherein a set of weighted factors ,wherein one of the factors is a success factor, and 
(Stern: 0015, the local device can determine which speech processing models are likely to be used based on a combination of optionally weighted predictive factors, such as a type of utterance, an utterance history, a context of the local device, user preferences, wireless network signal strength, task domain (such as messaging, calendar, device commands, or dictation), grammar size, dialogue context (such as whether this is an error recovery input, or a number of turns in the current dialog), recent network latencies, the source of such … network latencies (whether the latency is attributable to the speech processor or to network conditions, and whether those network conditions causing the increased latency are still in effect), recent embedded success/error rates (can be measured based on how often a user cancels a result, how often the user must repeat commands, whether the user gives up and switches to text input, and so forth), a particular language model being used or loaded for use, a security level for a speech processing request (such as recognizing a password), whether newer speech models are available in the network as opposed to on the local device, geographic location, loaded application or media content on the local device, or usage patterns of the user. The local device can combine all or some of these factors based on rules and/or machine learning and can weight the factors to determine which speech processing models are likely to be used, and request those likely speech processing models that are not present on the local device … ). 
 (Stern: abstract, pars. 0004, 0012, 0014).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Stern et al. (“Stern,” US 2015/0120287, published Gunshor,” US 2017/0052761, published Feb. 23, 2017), and Cheng et al. (“Cheng,” US 2018/0144139, filed Nov. 21, 2016).
Regarding claim 7, the combination of Brave and Lecue teaches the method of claim 21.   The combination of Brave and Lecue further teaches wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of weighted factors, wherein the set of weighted factors includes a relationship factor that specifies a relationship of the certain user and individual socially connected to the certain user as recited above. Brave and Lecue do not explicitly disclose wherein the populating includes examining historical task information respecting one or more previously performed task, an equipment factor based on equipment in possession by the individual socially connected to the certain user, an education factor level of the individual socially connected to the certain user, a location factor based on a location of the individual socially connected to the certain user, a calendar factor that specifies calendar availability of the individual socially connected to the certain user, and a success factor based on success information of the individual socially connected to the certain user in the performance of one or more prior tasks.
However, in an analogous art, Stern teaches system and method for managing models for embedding speech and language processing, wherein the populating includes examining historical task information respecting one or more previously performed task, wherein the set of weighted factors includes a location factor based on a location of the individual socially connected to the certain user, a calendar factor that specifies calendar availability of the individual socially connected to the certain user, and a success factor based on success information of the individual socially connected to the certain user in (Stern: 0015, the local device can determine which speech processing models are likely to be used based on a combination of optionally weighted predictive factors, such as a type of utterance, an utterance history, a context of the local device, user preferences, wireless network signal strength, task domain (such as messaging, calendar, device commands, or dictation), grammar size, dialogue context (such as whether this is an error recovery input, or a number of turns in the current dialog), recent network latencies, the source of such … network latencies (whether the latency is attributable to the speech processor or to network conditions, and whether those network conditions causing the increased latency are still in effect), recent embedded success/error rates (can be measured based on how often a user cancels a result, how often the user must repeat commands, whether the user gives up and switches to text input, and so forth), a particular language model being used or loaded for use, a security level for a speech processing request (such as recognizing a password), whether newer speech models are available in the network as opposed to on the local device, geographic location, loaded application or media content on the local device, or usage patterns of the user. The local device can combine all or some of these factors based on rules and/or machine learning and can weight the factors to determine which speech processing models are likely to be used, and request those likely speech processing models that are not present on the local device .. ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stern with the method and system of Brave and Lecue, wherein the populating includes examining historical task information respecting one or more previously performed task,  (Stern: abstract, pars. 0004, 0012, 0014).
Stern discloses wherein the populating includes examining historical task information respecting one or more previously performed task, wherein a location factor, a calendar factor, and a success factor but does not explicitly disclose wherein an equipment factor based on equipment in possession by the individual socially connected to the certain user, an education factor level of the individual socially connected to the certain user.
However, in an analogous art, Gunshor discloses expert signal ranking system, wherein an education factor level of the individual socially connected to the certain use (Gunshor: par. 0085, In some examples, the weight for a particular edge may be increased or decreased based on the initial score of the node with which that edge is associated. Additionally, in some examples, scores may be increased or decreased based on employment, industry associations, location of residence, location of employment, education, and other factors and attributes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gunshor with the method and system of Brave, Lecue, and Stern, wherein an education factor level of the individual socially connected to the certain user to provide users with means for retrieving multiple profiles from non-volatile storage created by an individual of a social networking service, and thus reduces the risk of hiring the wrong person (Gunshor: par. 0002).
Gunshor does not explicitly disclose wherein an equipment factor based on equipment in possession by the individual socially connected to the certain user.
However, in an analogous art, Cheng discloses IoT device risk assessment, wherein an equipment factor based on equipment in possession by the individual socially connected to the certain user (Cheng: par. 0137, a user can specify setting adjustment weights for IoT device risk factors related to network activeness to 50%, and the assessment weight variance management engine 704 can subsequently set adjustment weights applied to IoT device risk factors related to network activeness at 50%. Further, in adjusting assessment weights based on characteristics of a user, the assessment weight variance management engine 704 can set adjustment weights based on tolerances of a user; such tolerances of the user can be intentional or unintentional).
(Cheng: abstract; par. 0041).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Stemle (“Stemle,” US 2018/0043229, filed Aug. 10, 2017).
Regarding claim 8, the combination of Brave and Lecue teaches the method of claim 21.  The combination of Brave and Lecue further discloses wherein the populating for edges of the plurality of edges an edge weight score includes identifying a task associated to the certain task as recited above.  Brave and Lecue do not explicitly disclose wherein the populating includes examining historical task information respecting one or more previously performed task, and wherein the examining historical task information respecting one or more previously performed task includes for performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior 
However, in an analogous art, Stemle teaches video analytics for human performance, wherein the populating includes examining historical task information respecting one or more previously performed task, , and wherein the examining historical task information respecting one or more previously performed task includes for performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior performed tasks to determine a task having a success profile matching a success profile for the certain task (Stemle: par. 0068, Machine learning algorithms are employed to analyze and mine the database to give predictive analytics to evaluation institutions such as college baseball personnel, international baseball personnel and professional baseball personnel.  Suitably, profiles of successful pitchers may be recorded and recognized and used to develop and recommend personalized training protocols for individual pitchers.  Robust clustering and feature selection algorithms may be employed to identify clusters of pitches sharing common features, i.e., measurement parameters.  Each cluster may be considered as a unique profile.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stemle with the method and system of Brave and Lecue, wherein the populating include examining historical task information respecting one or more previously performed task, and wherein the examining historical task information respecting one or more previously performed task includes for performing the identifying examining success profiles for a set of individuals in respect to a plurality of prior performed tasks to (Stemle: pars. 0074-0076).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Hwacinski et al. (“Hwacinski,” US 2018/0357609 filed Jun. 7, 2017), and Robbins (“Robbins,” US 2019/0059337, filed Aug. 28, 2017).
Regarding claim 13, the combination of the combination of Brave and Lecue teaches the method of claim 21.  Brave and Lecue do not explicitly disclose evaluating calendar information of the certain user using NLP natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user, and based on a determining using the calendar information that the certain user is not within range to perform the task of the user, automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating, and the outputting are performed in based on the automatically initiating of the task assistance request.
However, in an analogous art, Hwacinski teach natural language event, wherein
evaluating calendar information of the certain user using NLP natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019).
automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019), and the 
outputting are performed in based on the automatically initiating of the task assistance request (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwacinski with the method and system of Brave and Lecue, wherein the method includes evaluating calendar information of the certain user using NLP natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user, and  (Hwacinski: pars. 0001, 0011).
Hwacinski discloses evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user, automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating, and the  outputting are performed in based on the automatically initiating of the task assistance request but does not explicitly disclose based on a determining using the calendar information that the certain user is not within range to perform the task of the user.
However, in an analogous art, Robbins discloses systems, methods and apparatus for monitoring animal health conditions, wherein based on a determining using the calendar information that the certain user is not within range to perform the task of the user, automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating, and the outputting are performed in based on the automatically initiating of the task assistance request (Robbins: par. 0120; reassign one or more tasks to another backup handler if for one reason or another the first handler cannot complete the required tasks, (vi) request assistance from nearby handlers on the property during a task).
(Robbins: abstract; pars. 0002-0003).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US 2018/0101800, filed Oct. 12, 2016), further in view of Stern et al. (“Stern,” US 2015/0210287, published Apr. 30, 2015), and Meyerzon et al. (“Meyerzon
Regarding claim 14, the combination of the combination of Brave and Lecue teaches the method of claim 21. The combination of the combination of Brave and Lecue further discloses wherein the method includes activating NLP a natural language processing (NLP) process for examining newsfeed data and based on examining automatically performing the establishing, the generating and the providing (Lecue: par. 0013; Utilizing Language Processing techniques to further improve accuracy and performance of schedule operation), wherein the populating for edges of the plurality of edges an edge weight score includes applying a set of one or more factor (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050), and wherein the one or more output is a communication to initiate a machine process (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.).
Brave and Lecue do not explicitly wherein the populating includes examining historical task information respecting one or more previously performed task.
However, in an analogous art, Stern teaches system and method for managing models for embedding speech and language processing, wherein the populating includes examining historical task information respecting one or more previously performed task
(Stern: 0015, the local device can determine which speech processing models are likely to be used based on a combination of optionally weighted predictive factors, such as a type of utterance, an utterance history, a context of the local device, user preferences, wireless network signal strength, task domain (such as messaging, calendar, device commands, or dictation), grammar size, dialogue context (such as whether this is an error recovery input, or a number of turns in the current dialog), recent network latencies, the source of such … network latencies (whether the latency is attributable to the speech processor or to network conditions, and whether those network conditions causing the increased latency are still in effect), recent embedded success/error rates (can be measured based on how often a user cancels a result, how often the user must repeat commands, whether the user gives up and switches to text input, and so forth), a particular language model being used or loaded for use, a security level for a speech processing request (such as recognizing a password), whether newer speech models are available in the network as opposed to on the local device, geographic location, loaded application or media content on the local device, or usage patterns of the user. The local device can combine all or some of these factors based on rules and/or machine learning and can weight the factors to determine which speech processing models are likely to be used, and request those likely speech processing models that are not present on the local device .. ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stern with the method and system of Brave and Lecue, wherein the populating includes examining historical task information respecting one or more previously performed task to provide users with means for performing IST tasks on the local device to offer reliably low latency responses, operate under poor network conditions when no network connection is available, tap into information available only on the local device such as calendar appointments, contacts list and personal info, build better performing local models compared to generic network models and reduced cost of building and  (Stern: abstract, pars. 0004, 0012, 0014).
Stern does not explicitly disclose the machine process including examining data provided by one or more sensor to monitor performance of the certain task.
However, Meyerzon teaches computerized content recommendation based on container interactions, wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task (Meyerzon: par. 0025, voice input device, touch input device, gestural input device; pars. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meyerzon with the method and system of Brave, Lecue, and Stern wherein the machine process including examining data provided by one or more sensor to monitor performance of the certain task to provide user with means for the system has one or more processors and a memory that stores one or more modules that are executable by the one or more processors to cause the system to perform different operations, and thus ensures simple and efficient computerized content recommendation (Meyerzon: pars. 0003-0004).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (“Brave,” US 2017/0286565, filed Jun. 20, 2017) in view of Lecue et al. (“Lecue,” US Hwacinski,” US 2018/0357609 filed Jun. 7, 2017), and Robbins (“Robbins,” US 2019/0059337, filed Aug. 28, 2017).
Regarding claim 15, Brave discloses a computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
establishing a relationship graph for a certain user, the relationship graph having a primary node that specifies the certain user and a plurality of lower order nodes (Brave: abstract; relationship graph; 0003), wherein the primary node and at least one lower order node of the plurality of lower order nodes is connected to at least one other node by an edge so that there are defined a plurality of edges (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050; node 172, node 174 and node 176 are lower order nodes, the edges 182-188 include a score representing the strength of interaction or relationship), wherein one or more lower order node of the plurality of lower order nodes specifies an individual socially connected to the certain user (Brave: abstract; assigning a score to each relationship edge;  fig. 1A; pars. 0047-0050);
wherein the establishing includes populating for edges of the plurality of edges an edge weight score indicating an ability of an individual specified in a lower order node to provide assistance to the certain user in respect to a certain task (Brave: abstract; assigning a score to each relationship edge; fig. 1A; pars. 0044, 0047-0048, 0050-0051);

However, Lecue discloses adaptive logistics platform for generating and updating schedules using natural language processing, wherein
generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges (Lecue: par. 0002, ... ….The one or more processors rank the list of schedules based on the one or more category scores.  The one or more processors may select a schedule, from the ranked list of schedules, based on the one or more category scores; par. 0087); and 
providing one or more output based on the prioritized list (Lecue: par. 0020; the adaptive logistics platform may send the ranked lists of schedules to the user device for display.  For example, the ranked list of schedules may be displayed on an interface (e.g., an application interface, a web interface, etc.) of the user device.). 
wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score (Lecue: par. 0020, the ranked list of schedules is displayed on an interface of the device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lecue with the method and system of Brave, wherein generating a prioritized list of individuals to provide assistance to the certain user in respect to the certain task based on the populated edge weight scores for the edges; providing one or more output based on the prioritized list, wherein the obtaining includes providing a user interface that allows the user to define factors for use in performing the populating for edges of the plurality of edges an edge weight score to provide users with means for providing to receive a user preference data and a company preference data, which is associated with the bookable items, and hence ensures conserving the processing resources by using the natural language processing to improve the quality and the accuracy of the schedules and improves the overall system performance due to the efficient and effective allocation of the resources (Lecue: par. 0013).
Lecue does not explicitly disclose wherein the method includes evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user, and based on a determining using the calendar information that the certain user is not within range to 
However, in an analogous art, Hwacinski teach natural language event, wherein evaluating calendar information of the certain user using NLP natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019),  automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019), and the outputting are performed in based on the automatically initiating of the task assistance request (Hwacinski: par. 0011, using natural language processing, guided hints for information for the calendar event, and causes presentation of the guided hints on a user interface displayed on the device of the first user.  The mechanisms and logic receives the information in response to the guided hints presented on the device of the first user, and generates the calendar event based on the information; par. 0019).
 (Hwacinski: pars. 0001, 0011).
Hwacinski discloses wherein the method includes evaluating calendar information of the certain user using natural language processing (NLP) processing to determine a topic of a task of the calendar of the certain user, and automatically initiating a task assistance request on behalf of the certain user, wherein establishing the generating, and the  outputting are performed in based on the automatically initiating of the task assistance request, but does not explicitly disclose based on a determining using the calendar information that the certain user is not within range to perform the task of the user.
However, in an analogous art, Robbins discloses systems, methods and apparatus for monitoring animal health conditions, wherein based on a determining using the calendar information that the certain user is not within range to perform the task of the user, automatically initiating a task assistance request on behalf of the certain user, (Robbins: par. 0120; reassign one or more tasks to another backup handler if for one reason or another the first handler cannot complete the required tasks, (vi) request assistance from nearby handlers on the property during a task).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Robbins with the method and system of Brave, Lecue, and Hwacinski, wherein based on a determining using the calendar information that the certain user is not within range to perform the task of the user to provide user with means for providing an intelligent health monitoring engine that provides enhanced technical solutions for informing owners or other animal carefivers about the health condition of their animals, on a real-time or near real-time basis, allowing farmers to avoid having to treat an entire herd with a given medication and instead only treat animals that show signs of illness. Reduces animal fatalities, streamline diagnosis and treatment of animal illness, reduces the amount of medication or other drugs that animals, e.g. livestock, are exposed to throughout their lifetime, and saves farmers and ranchers money throughout the lifespan of the animals in their herd. Intelligently monitors the health condition of animals, intelligently identifies likely health conditions developing within a given animal based on various factors, and intelligently identifies a treatment plan and solution for resolving the health condition (Robbins: abstract; pars. 0002-0003).




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information 



/Canh Le/
Examiner, Art Unit 2439

March 14th, 2021 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439